Citation Nr: 1720237	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  12-13 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Bassett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to January 1977.

This case is before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In May 2013, the Veteran testified at a Travel Board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.

In October 2014, the Board remanded the case to the RO for further development and adjudicative action.

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

There is at least an approximate balance of positive and negative evidence as to whether the Veteran's tinnitus is related to his active service. 


CONCLUSION OF LAW

Resolving doubt in favor of the Veteran, the criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.326 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision below represents a complete grant of the benefit claimed on appeal, namely entitlement to service connection for tinnitus, and remands the remaining issue, discussion of the duties to notify and assist is not required.

I.  Service Connection

The Veteran seeks service connection for tinnitus. 

Legal Criteria

A veteran is entitled to VA disability compensation if there is disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. § 1110. 

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2014); 38 C.F.R. § 3.303(a) (2016); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and considered sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition, (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence has been found to be competent with regard to a disease that has "unique and readily identifiable features" that are "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007); see also Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (providing that a veteran's testimony regarding tinnitus is competent evidence, as "ringing in the ears is capable of lay observation").

When there is evidence of acoustic trauma with sensorineural (nerve) damage, tinnitus is considered a "chronic disease."  See Fountain v. McDonald, 27 Vet. App. 258 (2015) (holding that where there is evidence of acoustic trauma, the presumptive provisions of 38 C.F.R. § 3.309(a) include tinnitus as an organic disease of the nervous system).  The Veteran is currently diagnosed with bilateral sensorineural hearing loss.  Sensorineural hearing loss is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As the instant decision grants service connection for tinnitus on a direct basis, no further discussion of entitlement to service connection on a presumptive basis is necessary.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Analysis

Here, the first Shedden element is satisfied as the Veteran is competent to identify tinnitus by its observable manifestations.  Charles, 16 Vet. App. at 374-75.  This diagnosis is confirmed by the VA examination report and the VA examiner's report that the Veteran complained of tinnitus in June 2011.  

The second Shedden element is met as the Veteran credibly reported in-service noise exposure from working in an enclosed space with loud computers.  At the hearing, the Veteran explained that he worked in a small space with loud computers for eight hours per day.  The Veteran's DD-214 indicates that he was a computer machine operator.  There is no reason to doubt the credibility of the Veteran's reports of in-service noise exposure and his testimony is consistent with circumstances of the Veteran's service.  

The remaining question is whether there is sufficient evidence a nexus between the Veteran's in-service noise exposure and his current tinnitus.  The Veteran testified at the May 2013 hearing that he had experienced ringing in his ears, which was later diagnosed as tinnitus, since his service.  The Veteran testified that he initially did not realize that the ringing in his ears was a disability and did not seek medical attention.   He also stated that the ringing in his ears has continued since service and has never gone away.  There is no reason to doubt the credibility of the Veteran's testimony and he is competent to report the onset and continuity of his current symptomatology, as tinnitus is capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (noting that a Veteran is competent to report on that of which he or she has personal knowledge).  Affording the Veteran the benefit of the doubt, the Board finds that the Veteran is credible with respect to this contention.

The Board notes the presence of a January 2015 opinion from a VA examiner finding no connection between the Veteran's service and his tinnitus.  However, the VA examiner failed to account for the Veteran's statements at the hearing describing tinnitus starting shortly after service.  Instead, the VA examiner stated that tinnitus does not happen after separation if it is from military noise, it is immediate, and there are no reports of tinnitus [in-service].  Further, the VA examiner explained that there is no continuity of care shown and any acoustic trauma in-service loud enough to cause tinnitus would have caused a shift in hearing sensitivity.  The Board places little weight on these conclusions.  The VA examiner did not address the Veteran's testimony dating his tinnitus to shortly after service or explain why he did not find this evidence persuasive.  Further, the VA examiner pointed to a lack of continuity of care, but did not explain what care could be expected in treatment records for tinnitus or address the Veteran's testimony that he did not seek care because he did not realize his ringing in his ears was a disability.  Finally, as noted below, the Veteran's entrance and exit audiometry examinations do indicate changes in his left ear hearing.  The VA examiner did not explain whether these changes represented a shift in hearing sensitivity or whether there was an alternate explanation.  For these reasons, the Board places little weight on the January 2015 VA examiner's opinion.  

After a review of the evidence of record as a whole, and in light of the foregoing, the Board finds that the Veteran had noise exposure in service and that he currently has tinnitus.  Additionally, the Board finds that the Veteran has experienced tinnitus since his military service.  Thus, the medical and lay evidence for and against the claim is at least in equipoise.  Accordingly, the benefit-of-the-doubt rule applies, and service connection for tinnitus is warranted.  See 38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 54.


ORDER

Entitlement to service connection for tinnitus is granted.  


REMAND

The Veteran asserts entitlement to service connection for bilateral hearing loss.  

First and foremost, it does not appear that the full record is before the Board.  The VA examiner noted in the January 2015 examination report that the Veteran's health records from December 2000 to January 2015 were reviewed.  The VA examiner also noted that the Veteran's reports of hearing loss and tinnitus were first noted in 2011.  It does not appear that any of these records have been associated with the Veteran's electronic file.  Before a decision is rendered on the Veteran's bilateral hearing loss claim, these files must be obtained.  

The January 2015 VA examiner noted that there was no shift in hearing during the Veteran's service and no upward trend in hearing thresholds.  However, the service treatment records (STRs) indicate that the Veteran's hearing did shift during service.  Specifically, the Veteran's enlistment and exit audiometry examinations shows that the Veteran's left ear hearing was 10 decibels worse at 500 hertz and 5 decibels worse at 2000 and 4000 hertz.  The VA examiner did not address this evidence.  Further, the VA examiner wrote that STRs are silent for any report or complaint of hearing loss, and hearing loss was first noted in 2011, 34 years after discharge.  The Veteran testified that he has experienced hearing loss since 30 years ago and testified that he had no significant post-service noise exposure.  The VA examiner did not address the Veteran's testimony or the objective evidence of hearing changes in-service.  Therefore, an addendum opinion is required.  

Since the claims file is being returned it should be updated to include any recent VA treatment records that are not of record.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veteran's file all treatment records reviewed by the January 2015 VA examiner.  Then, contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers, to obtain the treatment records identified by the Veteran.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  After the above development has been completed and all records associated with the claims file, the Veteran must be afforded a VA examination by an examiner with appropriate expertise to determine the nature and etiology of any bilateral hearing loss.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The claims file, including a copy of this remand, should be provided to the examiner in connection with the examination, and the examiner should indicate that the Veteran's records have been reviewed.  The examiner should specifically note review of the service treatment records of the Veteran's in-service audiograms, and worsening hearing thresholds in the left ear.  The examiner should then:

a)  Provide an opinion, with supporting clinical rationale, as to whether any bilateral hearing loss is at least as likely as not (i.e. a 50 percent or greater probability) caused by, or otherwise related to the Veteran's active duty service.  The examiner should address the Veteran's in-service audiograms and his testimony as to his in-service and post-service noise exposure.  

The examiner should reconcile any opinion with all other clinical evidence of record, including relevant lay statements, service treatment records, and ongoing medical records.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

The complete rationale for any opinion offered should be provided.  If the examiner finds that he or she cannot provide a nexus opinion without resorting to speculation, the examiner must explain why he or she is unable to provide an opinion without speculation, and sufficiently explain the reasons for that inability.

3.  After the above development has been completed, readjudicate the Veteran's claim.  If the benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


